IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 


NO. 15,153-07


 EX PARTE DANNY DEAN THOMAS A/K/A SHOZDIJIJI SHISINDAY





HABEAS CORPUS APPLICATION
           FROM HARRIS COUNTY            



Per Curiam.  


 O R D E R

	This is an application for a writ of habeas corpus under Texas Code of Criminal
Procedure, Article 11.071.
	Applicant was convicted of capital murder in March, 1982.  We affirmed the judgment
and sentence.  Thomas v. State, 701 S.W.2d 653 (Tex.Crim.App. 1985).  Applicant's original
application for writ of habeas corpus was considered by this Court and relief denied on June 7,
1995.  Applicant was granted relief in federal court and his conviction was reversed in October,
1997.  Applicant was re-tried and convicted on November 22, 1998.  We affirmed the judgment
and sentence.  Shozdijiji Shisinday v. State, No. 73,351 (Tex.Crim.App. April 28, 1999) (not
published).
	Applicant raises 87 grounds for relief.  The record supports the finding of the convicting
court that 55 of these claims were raised and rejected on direct appeal.  These 55 claims will not
be considered.  Ex parte Ramos, 977 S.W.2d 616, 617 (Tex.Crim.App. 1998).


 THOMAS aka  SHISINDAY   -2-

	The judge of the convicting court has entered findings of fact and conclusions of law and
she has recommended that relief be denied.  This Court has reviewed the record with respect to
the allegations made by applicant.  We adopt the findings and conclusions of the convicting
court.  Based upon the convicting court's findings and conclusions and our own review, the relief
sought is denied.
	IT IS SO ORDERED THIS THE 9TH  DAY OF MARCH, 2005.

Do Not Publish